Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2.	The amendment to claims 1, 3-10, 12-14 and 16-20, filed on 07/30/2021 is acknowledged.
3.	Claim 11, cancelled.
4.	Claims 1-10 and 12-20, are pending.
5.	Claims 1-10 and 12-20, have been examined.

Response to Amendments/Remarks
35 USC § 112
6.	Applicant’s amendment and remarks to all the issues of 35 U.S.C. § 112 rejection are acknowledged but did not resolve all the rejections as disclosed below.

35 USC § 103
7.	Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
10.	Claim 1 recites “a mobile electronic wallet system comprising: a cloud computing 

payment request...;” claim 8 recites offloading...; downloading...; and storing...; claim 16 recites “...when the cloud computing environment is accessible, allow...”  “However, the Applicant Specification is silent on how the communication link is established. The specification does not support this limitation. For example, the specification PGPub (¶¶ [0043]) discloses “When the application detects that the mobile device is able to establish the communication link, the application may be configured to transmit the payment request to the cloud computing environment for processing. In some embodiments, when the communication link to the cloud computing environment is available, the customer's mobile device may allow the merchant's POS system to submit the payment request to the cloud computing environment for processing.” How the software application detects that the mobile device is able to establish the communication link is not clear. Therefore, the specification does not support this limitation.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
11.	Dependent claims 2-7, 9-10, 12-15 and 17-20 are also rejected as they depend from claims 1, 8 and 16, respectively.  

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1-10, 12-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
14.	Claim 1 recites “stores an encrypted transaction map machine-learning generated by the cloud computing environment and... wherein none of the plurality of payment requests include a demand for payment by a target merchant.” The scope of this limitation is unclear because the manner how a payment request does not include a demand to pay is not clear to a person of ordinary skill in the art to apprise.
Therefore, the scope of this limitation is unclear. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
Claim 8 recites “offloading a processing of the payment request... in response to the mobile device establishing a communication pathway with the cloud computing environment. However, there is a missing step of establishing a communication pathway with the cloud computing environment before offloading the payment request.
Therefore, the scope of this limitation is unclear. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
15.	Dependent claims 2-7 and 9-10, 12-15 are also rejected as they depend from claims 1 and 8, respectively.  

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

17.	Claims 1-5, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and further in view of Wong et al., (US 2010/0138344 A1).
29. 	With respect to claims 1 and 16, Terra teaches a mobile electronic wallet system comprising:
	a cloud computing environment that (“payment servers”, col 25 lines 17-28) that: 
receives a plurality of payment requests (Fig. 6 item 610, col 4 lines 15-25, col 27 lines 21-25)
authorizes the plurality of payment requests (Fig. 6 item 622, col 31 lines 11-26), and 
an application running on a mobile device of a target customer that:
stores an encrypted transaction map machine-learning generated by the cloud computing environment (“the payment service system 50 may also perform complex analysis of merchant data...”, col 25 lines 64-col 26 line 10) and comprising one or more payment attributes and limits, wherein the one or more payment attributes and limits are generated based on the plurality of payment requests (“...provide reports , metrics , or other data to a merchant...” authorized by the cloud computing environment”...” (col 2 lines 33-37, col 9 lines 55-col 10 lines 44, col 25 lines 47-col 26 ln 10). 

determine whether the mobile device is able to establish a communication link with the cloud computing environment (col 12 ln 3-23, col 25 ln 7-56). 
when the mobile device is able to establish the communication link (col 14 
	lines 21-26) with the cloud computing environment: 
	transmits the target payment request to the cloud computing environment and awaits an authorization response from the cloud computing environment (col 26 ln 29-37), and 
delegate evaluation of the target payment request to the cloud computing environment (col 26 ln 29-37).
	Terra does not explicitly disclose
debits corresponding customer accounts corresponding amounts corresponding to the plurality of payment requests.
“..., wherein none of the plurality of payment requests include a demand for payment by a target merchant”
when the mobile device is unable to establish the communication link, the application running on the mobile device assumes authority for evaluation of the target payment request, and evaluates and generates an authorization of the target payment request based on the encrypted transaction map stored on the mobile device
However, Rackley III discloses 

when the mobile device is unable to establish the communication link, the application running on the mobile device assumes authority for evaluation of the target payment request, and evaluates and generates an authorization of the target payment request based on the encrypted transaction map stored on the mobile device (¶¶ [0337]). 
and transmits payment for the product to a point-of-sale terminal of the target merchant based on the authorization (¶¶ [0369]). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the encrypted payment request transaction information of Terra, in view of Rackley III, in order to have the payment debited in the customer account.
The combination of Terra and Rackley III does not explicitly disclose
“...wherein none of the plurality of payment requests include a demand for payment by a target merchant”
However, Wong discloses
“...wherein none of the plurality of payment requests include a demand for payment by a target merchant” (“The POS software at the merchant location then makes a DoAuthorization API call to the payment provider to authorize the payment. In response, the payment provider determines whether the scanned information is 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the encrypted payment request transaction information of Terra, the payment debit of Rackley III, in view of Wong, in order to have a pre-payment approval of the payment request.
With respect to “stores an encrypted transaction map machine-learning generated by the cloud computing environment and... wherein none of the plurality of payment requests include a demand for payment by a target merchant.” Emphasis added. This is nonfunctional descriptive material as it only describes the data that is contained in the request, while the data contained in the payment request is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

18. 	With respect to claims 2 and 17, the combination of Terra and Rockley III in view of Wong disclose all the subject matter as described in claim 1 above.
Furthermore, Terra discloses wherein the encrypted transaction map defines a transaction zone boundary that radiates a defined distance from a location associated with an authorized payment request (col 2 ln 33-37, col 9 ln 55-col 10 ln 8).

19.	With respect to claims 3 and 20, the combination of Terra and Rockley III in view of Wong disclose all the subject matter as described in claim 2 above. 
Furthermore, Terra discloses wherein, the application running on the mobile device authorizes the target payment request based on a location of the mobile device being within the transaction zone (col 2 ln 33-37, col 9 ln 55-col 10 ln 8).

20.	With respect to claim 4, the combination of Terra and Rockley III in view of Wong disclose all the subject matter as described in claim 2 above. 
Furthermore, Terra discloses wherein, the application running on the mobile device authorizes the target payment request based on a value of the target payment request being within a predetermined range of payment values included in the encrypted transaction map. (col 2 ln 33-37, col 9 ln 55-col 10 ln 8, col 10 ln 19-44).

21.	With respect to claim 5, the combination of Terra and Rockley III in view of Wong disclose all the subject matter as described in claim 1 above. 
Furthermore, Terra discloses wherein the application running on the mobile device, authorizes a plurality of target payment requests that, in the aggregate, are less than a predetermined value, based on the encrypted transaction map (col 4 ln 15-35, col 9 ln 55-col 10 ln 8, col 10 ln 19-44).

claim 18, the combination of Terra and Rockley III in view of Wong disclose all the subject matter as described in claim 16 above. Furthermore, Terra
wherein the software application is further configured to impose a time based 
limit on how many payment requests may be authorized based on the transaction map (col 19 ln 36-47).

23.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and Wong et al., (US 20100138344 A1) and further in view of Fiebiger et al., (US 2008/0033880 A1).

24.	With respect to claim 6, the combination of Terra and Rackley III in view of Wong disclose all the subject matter as described in claim 1 above, but did not explicitly disclose wherein the application running on the mobile device resets the aggregate value when the mobile device is able to reestablish the communication link to the cloud computing environment	
However, Fiebiger discloses
wherein the application running on the mobile device resets the aggregate value when the mobile device is able to reestablish the communication link to the cloud computing environment (¶¶ [0045], [0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the encrypted payment request transaction information of Terra, Rackley III and Wong, in view of Fiebiger, in order to have the payment request transaction .

25.	Claims 7-10, 12-15 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and Wong et al., (US 20100138344 A1) and further in view of Grigg et al., (US 2013/0046692 A1).

26.	With respect to claim 7, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 1 above, but did not explicitly disclose
wherein the application running on the mobile device: 
determines that the mobile device is outside a geographic area associated with the encrypted transaction map, and 
evaluates and authorizes the target payment request based on an identification of the target merchant associated with the target payment request and a value of the target payment request.
	However, Grigg discloses
	wherein the application running on the mobile device: 
determines that the mobile device is outside a geographic area associated with the encrypted transaction map (Fig. 2 item 230-270, ¶¶ 0038), and 
evaluates and authorizes the target payment request based on an

Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the encrypted payment request transaction information of Terra, Rackley III and Wong, in view of Grigg, in order to have the payment request transaction conditioned to geographical area of the transacting device. 

27.	With respect to claim 8, the combination of Terra, Rackley III and Wong, in view of Grigg, disclose all the subject matter as described in claim 1.
Furthermore, Terra discloses a method and a mobile wallet system comprising: 
	 offloading a processing of the payment request (Fig. 6 item 610, col 3 lines 47-57, col 27 lines 21-28)  to a cloud computing environment (“payment servers”, col 25 lines 17-28)  in response to the mobile device establishing a communication pathway with the cloud computing environment (“NFC payment device”, col 4 lines 1-14, col 6 lines 15-50).
	downloading a transaction map (“configuration information”, col 9 line 55-col 10 lines 8) from the cloud computing environment, wherein the transaction map comprises one or more payment attributes and limits generated based on historical payment requests initiated by the mobile device and authorized by the cloud computing environment over a pre-determined time period (“time indicator”, col 30 lines 33-39) and one or more machine learning algorithms (“such as payment limits and types of transactions for local transactions...”, col 9 line 55-col 10 lines 8).

	 authorizing the payment request based on the transaction map in response to the mobile device being unable to establish a communication pathway with the cloud computing environment (Fig. 6 item 622, col 31 ln 11-26, col 16 line 65-col 17 line 47).
	And furthermore, Rackley III discloses
after authorizing the payment request, transmitting, from the mobile device to a point-of-sale terminal, payment for a product (¶¶ [0369]).  
	storing the transaction map locally on the mobile device (¶¶ [0337]-[0338]).
	after authorizing the payment request, transmitting, from the mobile device to a point-of-sale terminal, payment for a product (“...the Mobile Wallet application generates and transmits a message 1824 indicating confirmation of the payment to the MFTS 18...” Fig. 18 item 1822-1846, 1842, ¶¶ [0368]-[0369]).

28.	With respect to claims 9 and 19, the combination of Terra, Rackley III and Wong, in view of Grigg, disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses further comprising, 
updating the transaction map based on a current geographic location of the 
mobile device (¶¶ 0050, 0074).

claim 10, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses the payment request based on the transaction map 
comprising: 
identifying a merchant associated with the payment request (¶¶ 0043, 0047).
when the merchant corresponds to an attribute in the transaction maps authorizing the payment request based on the transaction map (¶¶ 0043, 0047).
and when the merchant does not correspond to the attribute, authorizing the payment request based on the transaction map and in response to detecting that:
	the merchant provides a high frequency staple good (¶¶ 0043, 0047).
	and an amount associated with the payment request is less than a limit associated with the merchant (¶¶ 0043, 0047).

30.	With respect to claim 12, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 10 above. Furthermore, Grigg discloses
wherein the high frequency staple good is determined based on a threshold number of attributes in the transaction map (¶¶ 0043, 0047).

31.	With respect to claim 13, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 11 above. 
Furthermore, Grigg discloses

wherein, the listing of merchants is stored locally on the mobile device (¶¶ 0043, 0047).

32.	With respect to claim 14, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg disclose a method further comprising: 
suspending authorizations based on the transaction map in response to the mobile device being unable to establish the communication pathway with the cloud computing environment for a predetermined amount of time (¶¶ 0038, Fig. 2 item 270, and ¶¶ 0050).

33.	With respect to claim 15, the combination of Terra, Rackley III and Wong, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses
when an aggregate value of payment requests authorized based on the transaction map exceeds a predetermined value, suspending authorizations based on the transaction map (¶¶ 0050-0051).



Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

35.	The prior art made of record and not relied upon:
1)	(US-20180121891-A1) – Hosny et al., System and Method for processing payment transactions at network edge nodes. 
2)	(US Pat. 8548426 B2) - Glyn Barry Smith, Systems and methods to approve electronic payments.
3)	(US 2020/0302433 A1) – Scott Green, Distributed Ledger Settlement Transactions.

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685